RUED INCOURT O? APPEALS
                                                                 12ih Cmy. at Appeals Oisrla




                                                                          In \Was
                                                                  PAM ESTES?CLERK




                                                                                       FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




12/1/2015                                                      COANo. 12-14-00011-CR
SCOTT, MARQUEL JERMON              Tr. Ct. No. 007-0154-13                                     PD-0650-15


Pursuant to Rule 69.4(a) T.R.A.P., the record is returned to the court of appeals.
                                                                                Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *